Citation Nr: 1114724	
Decision Date: 04/14/11    Archive Date: 04/21/11

DOCKET NO.  07-06 467A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

K. Millikan, Counsel



INTRODUCTION

The Veteran served on active military duty from January 2003 to May 2005.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision by the Roanoke, Virginia Regional Office (RO) of the Department of Veterans Affairs (VA) and a November 2009 Board remand.


FINDING OF FACT

The evidence of record demonstrates that there is no diagnosis of sleep apnea.


CONCLUSION OF LAW

Sleep apnea was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  VCAA notice requirements apply to all five elements of a service connection claim, including:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. __ (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

Here, VA's duty to notify has been satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).   A November 2005 letter was sent to the Veteran prior to initial adjudication of her claim.  Although that letter did not contain notice of the assignment of evaluations and effective dates, there is no prejudice to the Veteran in proceeding to adjudication of this claim because service connection is being denied and thus no evaluation or effective date is being assigned herein.  Additionally, the Veteran was represented by a certified veterans' service organization throughout the claims process.  Accordingly, VA's duty to notify has either has been satisfied or any deficiency has caused no prejudice to the Veteran.  

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records (STRs), private medical records, and VA medical records have been obtained.   Although a sleep study conducted at a private hospital was mentioned in a January 2009 VA medical record, no such records are associated with the claims file.  But the Board notes that VA sent an April 2010 letter to the Veteran requesting information regarding all private treatment records and the Veteran did not respond.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that "the duty to assist is not always a one-way street" and that a veteran cannot wait passively for help where he or she has the information essential to obtaining the evidence").  Additionally, at the June 2010 VA examination, the Veteran reported that no private sleep study had taken place.  The Board thus finds that all required development has been completed.  The Board also finds that the June 2010 VA examination was adequate because it included a detailed subjective history from the Veteran, a review of the claims file, and a conclusion with supporting rationale.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (noting that where VA provides the veteran an examination in a service connection claim, even if not statutorily obligated to do so, the examination must be adequate).  There is no indication in the record that additional evidence relevant to the issues decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006), aff'd, Mayfield v. Nicholson, 499 F.3d 1317 (2007); see also Dingess/Hartman, 19 Vet. App. at 486.

This appeal was remanded by the Board in November 2009.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order).  The remand directed that the AMC request that the Veteran provide information regarding relevant private treatment records, to include a private sleep study, and to provide a VA examination that addressed the existence and etiology of sleep apnea.  A development letter was sent in April 2010.  Although that letter did not specifically request that the Veteran supply information regarding the private sleep study, it requested that the Veteran provide sufficient information to enable VA to obtain relevant treatment records that were not already of record.  Additionally, a June 2010 VA examination was provided.  The Veteran stated that she had not had a private sleep study.  As noted above, the provided examination was adequate and answered the questions posed by the Board, to include the existence of sleep apnea.  Accordingly, the Board finds that there has been substantial compliance with its previous remand and it may proceed to adjudication of this appeal.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to establish service connection, the following must be shown:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay statements do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony, however, is competent to establish a diagnosis where the layperson is competent to identify the medical condition, is reporting a contemporaneous medical diagnosis, or describes symptoms that support a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

Where there is a chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In her July 2006 notice of disagreement, the Veteran asserted that she had sleep apnea during service.

The Veteran's STRs do not contain a diagnosis of sleep apnea.  In a January 2004 post-deployment health assessment, the Veteran stated that during deployment and currently, she felt tired after sleeping.  In a February 2004 post-deployment health assessment, the Veteran stated that she did not, at any time during her deployment or currently, feel tired after sleeping.  

In a December 2005 VA psychiatric examination, the Veteran reported an inability to sleep because her mind was constantly racing.  The examiner, a clinical psychologist, provided a diagnosis of sleep apnea.

In a January 2009 VA medical record, the Veteran reported recurrent tonsillitis, daytime somnolence, and witnessed apneas.  She reported that she had a private sleep study conducted and that she had been directed to return for a CPAP, but was unable to do so for financial reasons.  The impression was possible recurrent tonsillitis with sleep apnea.  A January 2009 VA sleep study was conducted.  The Veteran reported a couple of years of nightly sleep problems, to included trouble falling asleep and waking up often.  She stated that she was sleepy during the day and too naps.  The Veteran reported that she snores.  After completion of an overnight sleep study, the examiner noted that there was snoring, but indicated that significant sleep apnea was not seen.  The diagnosis was primary snoring.  The recommendations included weight loss, refraining from sedatives and alcohol, and obtaining an assessment of the upper airway.  Three days later, the Veteran was seen for surgical evaluation of recurrent tonsillitis and snoring.  A tonsillectomy was discussed and it was noted that it might possibly correct the snoring.  

A June 2010 VA examination was conducted upon review of the claims file.  The Veteran reported several years of periods of sleepiness alternating with periods of high energy.  She mildly snored and had no observed apneas.  She stated that her sleep hours depended on whether she was depressed or not.  She denied cataplexy or sleep paralysis, symptoms of restless leg syndrome, sleep walking, and sleep talking.  The examiner noted that upon questioning, the Veteran stated that she had not had a private sleep study done.  She reported that she had been trying to get a referral, but it was too expensive.  The Veteran stated that her tonsillectomy improved the snoring.  The examiner diagnosed primary snoring and insomnia and hypersomnolence related to bipolar disorder.  The examiner opined that there was no diagnosis of sleep apnea, noting the negative January 2009 VA sleep study findings.  

The Board finds that the evidence of record does not support a finding of service connection for sleep apnea.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997).  There is a current disability for VA purposes when a claimant has a disability at the time a claim is filed or during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319, 312 (2007).  The evidence demonstrates that there is no diagnosis of sleep apnea at any point during the appeal period.  A December 2005 VA examination diagnosed sleep apnea.  But the Board does not find this diagnosis probative because it was based solely on an inaccurate history provided by the Veteran who stated that she was diagnosed with sleep apnea, was not accompanied by any supporting rationale, and was made by a clinical psychologist in the context of a psychiatric examination.  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board must assess the credibility and probative value of the medical evidence in the record); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion must be supported by an analysis that the Board can consider and weigh against contrary opinions); Kowalski v. Nicholson, 19 Vet. App. 171, 179-80 (2005) (noting that although the Board may not reject a medical opinion solely because it is based on facts reported by the veteran but may do so where the facts are inaccurate or are unsupported by the other evidence of record).

Furthermore, the 2005 diagnosis is contradicted by the June 2010 VA examiner's conclusion that there was no diagnosis of sleep apnea, which relied on a review of the complete claims file and the January 2009 VA negative sleep study results.  The Board finds the 2010 VA examiner's medical opinion probative because the examiner was informed of the relevant facts and provided supporting rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (noting that the central issue in determining the probative value of a medical opinion is whether the examiner was informed of the relevant facts in rendering that opinion); Stefl, 21 Vet. App. at 124.  Accordingly, service connection for sleep apnea is denied.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for sleep apnea is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


